Citation Nr: 1209691	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the bilateral hips.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from November 1992 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the reopening of the Veteran's claims for service connection arthritis of the right knee and bilateral hips. 

In July 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in August 2010, when the claims were reopened and then remanded for examination of the Veteran and medical opinions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records reveal a diagnosis of rheumatoid arthritis during service.  

2.  VA Medical evidence reveals treatment for rheumatoid arthritis including involvement of the knees and hips. 

3.  A VA medical opinion relates the Veteran's right knee and bilateral hip disabilities, at least in part, to rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for arthritis of the bilateral hips have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Service treatment records reveal that the Veteran was diagnosed with rheumatoid arthritis during active service.  An October 1998 Medical Board examination report revealed an abnormal clinical evaluation of the Veteran's spine and musculoskeletal system.  The examining physician specifically indicated a diagnosis of "rheumatoid arthritis / inflammatory spondyloarthropathy."  

Initially, the primary disability resulting from the Veteran's inflammatory disorder was low back pain diagnosed as ankylosing spondylitis.  A VA treatment record dated September 2005 indicates diagnoses of rheumatoid arthritis.  A March 2006 VA treatment record notes complaints of rheumatoid arthritis involvement of multiple joints including the knee and both hips.  

In September 2010, a VA examination of the Veteran was conducted.  The Veteran reported that he had symptoms of right knee and bilateral hip pain dating back to service.  X-ray examination of the right knee reveled mild medial compartment arthritis.  X-ray examination of both hips did not reveal any abnormalities of the hips and the examiner indicated that the hip pain may be radiation from the Veteran's service-connected low back disability.  

The claims file was returned to the examiner for review.  In January 2012, the examiner issued an addendum after reviewing the evidence of record.  The physician's medical opinion was that the Veteran's right knee arthritis and pain, and his bilateral hip pain were, at least in part, related to rheumatoid arthritis which had been present since service.  

The medical evidence of record is, at the very least, confusing.  That said, the Veteran has rheumatoid arthritis which was diagnosed during active service.  VA treatment records indicate diagnoses of rheumatoid arthritis affecting multiple joints including the hips and knees.  The 2010 VA examination indicates the presence of right knee arthritis.  The January 2012 medical opinion indicates at least a partial relationship between the Veteran's claimed right knee and hip disabilities and his rheumatoid arthritis.  

There is not a preponderance of the evidence against either claim and, accordingly, service connection for arthritis of the right knee and arthritis of the bilateral hips is warranted.



ORDER

Service connection for arthritis of the right knee is granted

Service connection for arthritis of the bilateral hips is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


